Title: To Thomas Jefferson from Elnathan Haskell, 23 June 1792
From: Haskell, Elnathan
To: Jefferson, Thomas



Sir
New York June 23rd. 1792

When I was in France I made sale of 30,000. Dollars American Funds bearing interest from the 1st. day of January 1790. to Mr.  Robert Pigott. From some arrangements made afterwards in the Treasury department, I have never been enabled to transmit the exact sum. At the time of Contract I deposited with Messrs. Boyd Kerr & Co. Bankers at Paris, for its fulfilment on my part, a certificate for 50,000 Dollars signed by Joseph Nourse Register, in favor of Richard Platt which he by a notarial act annex’d to it, had transferred to me. I have written to Mr. Pigott acquainting him of the difficulty at the Treasury and that I will pay what 30,000 Dollars will yeild agreeably to the Funding Cystem—But that it will be requisite for him to name his Agent in Philadelphia, to whom I am to pay it, and at the same time transmit you the deposit, before mentioned, to hold until his demand be satisfied.
I know of no person who so fully posses the confidence of Mr. Pigott as yourself and to whom he would be so likely to transmit the deposit; and on this ground I have taken a liberty which I hope you will excuse as it involves much of my property, and it being the most probable way to complete a business I exceedingly wish to have settled.
Whenever the Certificate shall come into your hands I beg you will acquaint me of it, and that you will not part with it to any person whatever without my express order. I am Sir with much respect & esteem Your most obd Sert

E. Haskell

